81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE Carl E. SNYDER, Debtor.ROY D. HANSEN MORTGAGE COMPANY, Plaintiff--Appellant,v.Carl E. SNYDER, Defendant--Appellee.
No. 95-1194.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided:  March 29, 1996

Appeal from the United States District Court for the District of Maryland, at Greenbelt.   J. Frederick Motz, Chief District Judge.  (CA-93-4150-JFM, BK-91-44784)
Jon Alexander Hoppe, HAFEY & HOPPE, L.L.C., Rockville, Maryland, for Appellant.
Carl E. Snyder, Appellee Pro Se.
D.Md.
DISMISSED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by FED. R.APP. P  . 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by FED. R.APP. P  . 4(a)(5), and is not entitled to relief under FED. R.APP. P  . 4(a)(6).   The time periods established by FED. R.APP. P  . 4 are "mandatory and jurisdictional."*  The district court entered its order on December 28, 1994;  Appellant's notice of appeal was filed on January 30, 1995.   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore deny the Appellee's motion to submit the case on briefs as moot and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960))